DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
The rejection of claims 1-16 is withdrawn as moot.

Drawings
The drawings filed 2019.02.12 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one rotating or non-rotating functional device respectively connected to the rotating element of the electrical motor or to the stationary element of the electrical motor, wherein the rotating or non-rotating functional device is configured to respectively generate or influence an air current in claim 1. This is interpreted as a holding/fastening device associate with the drive per pages 2-3 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 17, the term “the functional device” lacks antecedent basis. In addition or alternatively, it is unclear if “the functional device” refers to at least one rotating or non-rotating functional device or different structure. The examiner notes the rotating or non-rotating functional device is presumed to refer to at least one rotating or non-rotating functional device. A suggested clarification would be to use consistent terminology.
Claims 18-30 are rejected as depending from claim 17.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 19-24 and 31, as best understood in view of the issues above,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,000,919 A to HSIEH.


    PNG
    media_image1.png
    633
    874
    media_image1.png
    Greyscale


As to claim 17, HSIEH discloses a ventilator (fan, col. 2, lns. 30-47), comprising: 

	at least one rotating or non-rotating functional device (housing 10, interpreted per 35 U.S.C. 112(f) supra as the housing because a housing “holds” various components once assembled) respectively connected to the rotating element of the electrical motor or to the stationary element of the electrical motor (housing 10 is fixed to stator 12 via 11 in figs. 1 and 4), 
	wherein the rotating or non-rotating functional device (housing 10) is configured to respectively generate or influence an air current (housing 10 influences air as it passes through housing), and 
	wherein the functional device (housing 10) is positioned coaxially around the electrical motor (fig. 4), on a first side of the ventilator (fig. 4), or on a second side of the ventilator (fig. 4, note that fig. 4 shows this merely by reversing the side selected as a reference), 
	wherein the ventilator is configured to generate an air current from the first side to the second side of the ventilator (it’s a fan); and 
	a connector (fig. 2) that connects the rotating or non-rotating functional device (housing 10) respectively to the rotating element of the electrical motor or to the stationary element of the electrical motor (fig. 2 shows connection between 10 and 111, stator includes 11, 12 and 113 in fig. 1, 111 is part of 11), 
	the connector comprising: 
		a first connector component (112); and 
		a second connector component (103), 
		wherein one of the first and second connector components (103) is connected to the rotating or non-rotating functional device (housing 10 includes 103), and the other of the first and second connector components (112) is connected to the rotating element of the electrical motor or to the stationary element of the electrical motor (111 defines 112), and 
		wherein the first and second connector components are configured to mechanically engage to thereby form an intermeshing and mutually bracing mechanical connection (as in fig. 2).  

As to claim 19,  HSIEH discloses the functional device is a front guidance grid, a post-guidance impeller, or a diffuser (housing 10 can be considered a diffuser).  

As to claim 20, HSIEH discloses an adapter flange (111) connected to the functional device (housing 10), to the rotating element of the electrical motor, or to the stationary element of the electrical motor, wherein the adapter flange (111) is configured to connect the functional device (housing 10) to the rotating element of the electrical motor or to the stationary element of the electrical motor (stator includes 11, 12 and 113 in fig. 1), the adapter flange (111) being connected to one of the first (112) and second connector components.  

As to claim 21, HSIEH discloses the adapter flange (11) is connected to the rotating element of the electrical motor or to the stationary element of the electrical motor (stator includes 11, 12 and 

As to claim 22, HSIEH discloses the adapter flange (111) is connected (fig. 4) to the functional device (111 is connected to the housing 10, see fig. 2), and wherein the other of the first and second connector components (103) is connected to the rotating element of the electrical motor or to the stationary element of the electrical motor (103 is connected to stator via 111, fig. 2).
  
As to claim 23, HSIEH discloses the first (112) and second (103) connector components include several respective engagement elements (103 is an “engagement element” and fig. 2 shows ‘several’) and corresponding engagement openings (112 is an opening). 
 
As to claim 24, HSIEH discloses the engagement elements include an engagement neck (103 in fig. 2 has a ‘head’ and ‘neck’) and an engagement head (103 in fig. 2 has a ‘head’ and ‘neck’), and wherein the engagement neck has a smaller thickness than a thickness of the engagement head (fig. 2).  

As to claim 31,  HSIEH discloses (see explanation for claim 1) a method of mounting components of a ventilator, the ventilator including an electrical motor  (fig. 4 shows motor in cross section) having a stationary element (stator includes 11, 12 and 113 in fig. 1) and a rotating element (rotor 13), the method comprising: 
	connecting a rotating or non-rotating functional device (housing 10, interpreted per 35 U.S.C. 112(f) supra) respectively to the rotating element of the electrical motor or to the stationary element of the motor (housing 10 is fixed to stator 12 via 11 in figs. 1 and 4), the rotating or non- rotating functional device configured to respectively generate or influence an air current (housing 10 influences air as it passes through housing), wherein connecting further comprises: 
	engaging a first connector component (112 in fig. 2) with a second connector component (103 in fig. 2) to thereby form an intermeshing and mutually bracing mechanical connection between the first and second connector components (fig. 2 shows interconnection), 
	wherein one of the first and second connector components (103) is connected to the rotating or non-rotating functional device (housing 10 includes 103), and the other of the first and second connector components (112) is connected to the rotating element of the electrical motor or to the stationary element of the electrical motor (111 defines 112).

Allowable Subject Matter
Claims 19 and 25-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton/
Primary Examiner, Art Unit 3745
02-Feb-21 12:48:27 PM